In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-18-00383-CR

KEMONE DUANE RODGERS, Appellant             §    On Appeal from the 297th District
                                                 Court
                                            §
                                                 of Tarrant County (1488359D)
V.                                          §
                                                 August 26, 2019
                                            §
                                                 Opinion by Chief Justice Sudderth
                                            §
THE STATE OF TEXAS                               (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. The judgment is modified to delete the

$191.68 fine. It is ordered that the judgment of the trial court is affirmed as modified.


                                       SECOND DISTRICT COURT OF APPEALS

                                       By __/s/ Bonnie Sudderth________________
                                          Chief Justice Bonnie Sudderth